Citation Nr: 0948302	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2009, the Veteran presented personal testimony 
during a videoconference Board hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for hepatitis C is warranted.

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  
It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.

In this case, the RO sent the Veteran a letter in 
October 2006 asking him to identify any applicable risk 
factors for Hepatitis C.  The Veteran did not respond to this 
letter.  In the October 2009 hearing, the Veteran stated that 
he did not understand the letter.  However, in a 
September 2006 letter and during his October 2009 hearing, 
the Veteran asserted that he was exposed to hepatitis C 
through the immunizations he received while on active duty.  
A careful examination of the evidence of record reveals that 
the Veteran has other risk factors.  For example, a VA 
treatment record from September 2006 reveals a history of 
intravenous heroin use, intravenous cocaine use, and 
intravenous speed use.  Another VA treatment record from 
June 2007 shows that the Veteran has a history of herpes and 
alcohol use.  

The Veterans Claims Assistance Act duty to assist requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and 
requires that VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  38 
C.F.R. § 3.159.  A medical examination or medical opinion is 
deemed to be necessary if the record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4).  Here, there is evidence that the 
Veteran has a diagnosis of hepatitis C and has several known 
risk factors.  However, that diagnosis has not been 
confirmed, and no medical opinion has been given regarding 
the etiology of the Veteran's hepatitis C in connection with 
his active duty and risk factors.  Therefore, the Veteran 
should be afforded a VA examination to confirm the diagnosis 
of hepatitis C and to analyze its etiology.

The Board also notes that during his October 2009 hearing, 
the Veteran stated that he was originally diagnosed with 
hepatitis C in 1974.  However, the claims file only includes 
VA treatment notes from March 2006 through January 2008; any 
additional VA treatment records prior to that time should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and provide him another opportunity to 
submit his risk factors for hepatitis C.  
The RO/AMC should attempt to verify any 
claimed risk factors.

2.  The RO/AMC should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
have treated him for hepatitis C.  After 
the Veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review (38 C.F.R. § 3.159).

3.  After the above development has been 
completed as best as possible, the Veteran 
should be afforded a VA examination to 
confirm the diagnosis of hepatitis C and 
determine its etiology.  All indicated 
tests and studies are to be performed, and 
comprehensive social, educational and 
occupational histories are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examiner is requested to consider all 
possible risk factors that may be relevant 
to the Veteran's current hepatitis C 
infection, including the Veteran's history 
of drug abuse, tattoos, and possible blood 
transfusion.

Following a review of the claims folder 
and an examination of the Veteran, the 
examiner is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the Veteran's current 
hepatitis C disability was caused by risk 
factors associated with the Veteran's 
active service.  The examiner is requested 
to explain the usual incubation period and 
onset of symptoms for hepatitis C.  
Sustainable reasons and bases are to be 
provided for any opinion rendered.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the claim on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

